 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   JON S. ALLIN, State Bar No. 155069
     Supervising Deputy Attorney General
 3   JEREMY DUGGAN, State Bar No. 229854
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-6008
 6    Fax: (916) 324-5205
      E-mail: Jeremy.Duggan@doj.ca.gov
 7   Attorneys for Defendants Diaz and Pfeiffer
 8                              IN THE UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10                                         SACRAMENTO DIVISION
11

12   BERNARD HUGHES,                                   Case No. 2:11-cv-01856-KJM-EFB
13                                        Plaintiff, STIPULATION AND [PROPOSED] ORDER
                                                     TO STAY DEADLINES AND DISCOVERY
14                   v.                              PENDING RESOLUTION OF
                                                     DEFENDANTS’ MOTION FOR SUMMARY
15                                                   JUDGMENT AND TO EXTEND SUMMARY
                                                     JUDGMENT DEADLINES
16   KERNAN, et al.,
                                                       Action Filed: July 14, 2011
17                                     Defendants.
18

19          In view of Defendants’ pending motion for summary judgment for failure to exhaust
20   administrative remedies (ECF No. 132) (“Defendants’ pending motion”), Defendants Diaz
21   (substituted in for Kernan under Fed R. Civ. Proc. 25(d)) and Pfeiffer, on the one hand, and
22   Plaintiff Hughes, on the other, agree that discovery in this matter (apart from discovery related to
23   exhaustion of administrative remedies) should be stayed, and that the deadlines regarding
24   discovery and dispositive motions should be vacated, pending the resolution of Defendants’
25   motion.
26

27

28
                                                          1
               Stipulation and [Proposed] Order Staying Discovery and Extending Deadlines (2:11-cv-01856-KJM-EFB)
 1            In addition, because Plaintiff’s counsel is currently preparing for a trial in another matter,
 2   and because of the upcoming holidays, the parties agree that the deadlines for the opposition and
 3   reply to Defendants’ pending summary judgment motion should be extended.
 4            Therefore, the parties hereby stipulate and request an order as follows:
 5            (1) That all deadlines in the case (including the December 5, 2018 deadline to serve
 6   discovery requests, the January 29, 2019 discovery cutoff, and the March 19, 2019 deadline to file
 7   dispositive motions) are vacated pending resolution of Defendants’ pending motion;
 8            (2) That all discovery in the case (apart from discovery related to exhaustion of
 9   administrative remedies) is stayed pending resolution of Defendants’ pending motion;
10            (3) That the deadline for Plaintiff to respond to Defendants’ motion for summary
11   judgment (ECF No. 132) be extended until December 17, 2018;
12            (4) That the deadline for Defendants to file a reply brief regarding Defendants’ motion for
13   summary judgment (ECF No. 132) be extended until January 3, 2019; and
14            (5) That following the resolution of Defendants’ pending motion for summary judgment,
15   the Court shall issue a new scheduling order if needed.
16   Dated: November 7, 2018                                   /s/Jeff Dominic Price (as authorized 11/7/18)
                                                               Jeff Dominic Price
17                                                             Attorney for Plaintiff B. Hughes
18
     Dated: November 7, 2018                                   XAVIER BECERRA
19                                                             Attorney General of California
                                                               JON S. ALLIN
20                                                             Supervising Deputy Attorney General
21                                                             /s/ Jeremy Duggan
22                                                             JEREMY DUGGAN
                                                               Deputy Attorney General
23                                                             Attorneys for Defendants Diaz and Pfeiffer
24   IT IS SO ORDERED.
25
     Dated: November 14, 2018.
26                                                              __________________________________
                                                                         Hon. Edmund F. Brennan
27                                                                    United States Magistrate Judge
     SA2018301704//33646013.docx
28
                                                          2
               Stipulation and [Proposed] Order Staying Discovery and Extending Deadlines (2:11-cv-01856-KJM-EFB)
